Citation Nr: 1219713	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a right shoulder disability, to include neurological impairment secondary to a cervical spine disability. 

3.  Entitlement to an initial rating higher than 10 percent for a left ankle disability. 

4.  Entitlement to an increased initial rating for a low back disability, rated 0 percent prior to December 22, 2009, 10 percent as of December 22, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, May 1988 to January 1992, March 1995 to May 2000, and November 2007 to February 2008. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal. 

In May 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In July 2006, the Board remanded the claims for additional development.  An October 2007 rating decision granted service connection for a low back disability, rated 0 percent, and for a left ankle disability, rated 10 percent, each effective May 20, 2000.  In March 2008, these claims were remanded by the Board for further development.  An August 2010 rating decision increased the rating from 0 percent to 10 percent for the Veteran's low back disability, effective December 22, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2010, the Board remanded these matters for additional development.  After partially completing the requested actions, the RO continued the denial of the claims on appeal. 

The issues of entitlement to service connection for a right shoulder disability and increased ratings for low back and left ankle disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's current cervical spine disabilities are related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.   Savage v. Gober, 10 Vet. App. 488 (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some of the Veteran's service separation forms show that the Veteran's primary specialty was a parachute rigger.  His service record contains numerous notations of parachutist badges.

The Veteran's service records include a jump record showing he was in jump school and had numerous jumps from October 1988 to December 1999.

April 1986, March 1988, December 1991 and July 1995 medical examination reports show that the Veteran's neck, and spine, other musculoskeletal systems were evaluated as clinically normal. 

In 1989, the Veteran was involved in a motorcycle accident and sustained fracture injuries of the right forearm and an open fracture of the right proximal tibia.  

A February 1990 physical profile shows that the Veteran broke his right arm and right leg.

A September 1991 service treatment record notes that the Veteran underwent a radiology examination for Special Forces.  No radiologic evidence of a significant abnormality was noted. 

In an October 1994 self-report of medical history, the Veteran did not indicate that he had any neck or upper extremities complaints.  His usual occupation was noted as an electronic engineer. 

In a January 1997 self-report of medical history, the Veteran denied swollen or painful joints, head injury, arthritis, or any neck symptoms.  It was noted that the Veteran's usual occupation was a parachute rigger. 

A July 1999 service medical record shows that the Veteran underwent a periodic flying examination for Special Forces.

A March 2001 VA medical record notes that an X-ray of the Veteran's cervical spine was normal.  

In August 2001 and January 2003 statements, the Veteran stated that every time he had an injury from a jump he was seen at the drop zone by the medics in the ambulances covering the jump.  No paperwork ever got to his medic records since they were kept at the troop medical clinic.  

In an April 2004 letter from a private chiropractor, it was noted that the Veteran was diagnosed with cervical radiculitis related to trauma. 

In an April 2004 statement, the Veteran stated that he had a nerve root compression, phase II degeneration and hypolordosis in his cervical region.  He asserted that those conditions were caused by numerous parachute jumps and parachute landing falls during service.  He stated that he did not receive a discharge physical because he had a hardship discharge.  He further stated that he had no neck disability prior to being a paratrooper, and has had no injuries to his neck since leaving active duty. 

During the May 2006 Board hearing, the Veteran testified that most of the time in service he was a paratrooper and a parachute rigger.  He was always jumping out of planes.  The Veteran stated that there were many jumps that are not recorded in the logs he provided.  He described the jumping out of a aircraft and helicopters, having hard landings, and the opening shock of the parachute that put a big strain on his neck.  In addition, he described the body harness he wore during the jumps and how when the parachute opened, the straps pulled up and his spine and neck were compressed.  The Veteran testified that he sought medical attention as little as possible because "you suck it up and drive on when you are in the military."

The Veteran was afforded a VA joints examination in September 2006 and was diagnosed with a mild chronic cervical strain.  The examiner opined that it was less likely than not that the Veteran's current neck complaints were related to the trauma sustained in service as a result of numerous parachute jumps.

On VA spine examination in March 2009, the Veteran was examined by another examiner who opined that it was as likely as not that the Veteran's cervical spine disability was related to the trauma sustained in service as a result of numerous parachute jumps.   The rationale provided was that to the extent that the Veteran had several parachute jumps, he may have suffered cervical and low back problems. 

On VA joints examination in December 2009, the Veteran indicated that he re-entered active service in November 2007 and did not specify a date of release from active service.  Upon examination, he was diagnosed with mild degenerative arthritis of the cervical spine without evidence of radiculopathy of the cervical spine.  The examiner indicated that it was little difficult to coordinate each of the areas involved with the Veteran's period of active duty status and the fact that he was currently on active duty status.  However, the examiner opined that the Veteran's cervical spine disability was at least as likely as not related to his period of active duty because he was currently on active duty status and there were several entries throughout the claims file and problems with his cervical spine that were documented in the computerized patient record system.  The examiner further opined that there was no documentation in the claims file that indicated any significant cervical spine problems related to parachute jumps. 

In a June 2010 addendum to the December 2009 VA examination, the examiner indicated that the December 2009 opinion was based on the Veteran's statement that he was currently on active duty and that if the Veteran was on active duty, that the examiner stood by his original note.  The examiner stated that the Veteran's service, from August 1984 to June 1987 and from May 1988 to January 1992, were the only two periods of service that had been verified and indicated that there was no factual evidence to relate the current cervical spine condition to his active service.  The examiner then opined that based on the fact that there were no entries in the claims file that had identified a cervical spine injury, it was less likely as not that the Veteran's current cervical spine disability was related to a period of active duty service as identified in the claims file.  The examiner also asserted that he was provided with inaccurate or incomplete information as to the Veteran's periods of active duty status. 

In February 2011, the Veteran underwent an additional VA spine examination.  The VA examiner noted a thorough review of the claims file and consideration of the Veteran's assertions.  The Veteran stated he has neck pain that became noticeable sometime around 1995.  He stated that he just dealt with the pain and was not keen on complaining due to fear of not being allowed to perform his military duties.  He attributed his neck problem to the repeated insults to his body from multiple parachute jumps and landings and possibly due to a motorcycle accident or two motor vehicle accidents.  The diagnosis was cervicalgia and cervical degenerative disc disease and spondylosis.  The VA examiner opined that it was as least as likely as not (50 percent or more probability) that the Veteran's cervical spine disabilities were incurred and continued to be aggravated by his military active service.  That is even more likely to be case when one took into consideration his parachuting and Special Forces activities in the early days of his active duty service.  The fact that the Veteran had not sought medical attention for that problem from the military or the VA system, was not in need of active treatment at this time; and was not incapacitated by the condition did not minimize the overall fact that the Veteran had cervical spine disease which could easily be attributed to his military career.

The Board notes that the Veteran is competent to testify as to having cervical spine pain in service.  Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds his assertions as to having cervical spine pain in service and continuing thereafter to be credible and consistent with his service, specifically noting that he has a record of numerous jumps and parachute badges and an indication that he was in Special Forces.  Moreover, the Board considers the Veteran's statements and testimony to be consistent with the probative medical opinions rendered by the February 2011 VA examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, those lay statements collectively suggest a continuity of symptomatology, which lends additional support to the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When, as here, chronicity or permanency of disease or injury in service is not established, or legitimately questionable, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the requirements to link a current disability to service.  Clyburn v. West, 12 Vet. App. 296 (1999). Where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the VA examiner's February 2011 medical opinion is the most probative and persuasive opinion of record and provides a nexus between the Veteran's cervical spine disability and his military service.  The Board notes that the February 2011 VA examiner reviewed the claims file, discussed pertinent medical evidence, and provided a comprehensive discussion of his rationale for his favorable opinion.  Significantly, that examiner reconciled the findings with the basis for the prior negative opinions, which relied mostly on the absence of treatment in service or by VA for the Veteran's cervical spine.  The prior negative opinions are considered of less value as an examiner cannot rely on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds that the February 2011 VA examiner's conclusions are reasonable and plausible in light of the Veteran's service record.  The Board also notes that the Veteran's cervical spine symptoms have not been medically attributed to intercurrent causes.  

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a cervical spine disability is granted.



REMAND

With regard to the claims for service connection for a right shoulder disability, and increased ratings for low back and left ankle disabilities, the Board finds that additional development is warranted prior to appellate consideration.

Initially, the Board notes that during the February 2011 VA examination, the Veteran stated that since February 2008 he has remained in Active Duty status as an Officer.  Specifically, he stated that he was commissioned as a Second Lieutenant on February 13, 2008.  Thus, the Veteran's duty status must be verified before proceeding further with adjudication of the matters remaining on appeal.  Even though compensation shall not be paid during any period in which a Veteran receives active service pay, VA must process claims of Veterans who are currently on active duty in the same fashion as it would have for Veterans who did not return to active duty.  38 C.F.R. § 3.700 (2011); VAOPGCPREC10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  Accordingly, an attempt should be made to verify the Veteran's most recent period of active service.  In so doing, all additional service treatment records for the period from November 2007 to the present should be obtained, to include entrance and separation examinations, and any VA and private medical treatment records that have not been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify through the National Personnel Records Center (NPRC) and any other appropriate sources (to include the Veteran's current unit) the dates of the Veteran's current period of active duty, including the date that any active duty began and ended.  Thereafter, and if it has been confirmed that the Veteran is no longer on active duty, obtain service medical records from any period of active service since November 2007, to particularly include entrance and separation examination reports.  Copies of all available documents should be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain the evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond and provide the requested records. 

2.  Contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for his right shoulder, left ankle, and lumbar spine disabilities.  The Veteran should include the dates of treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left ankle disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

(a) Set forth all current complaints, findings and diagnoses pertaining to any left ankle disability. 

(b) Provide ranges of motion of the left ankle in degrees. 

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of the degree of additional range of motion loss.

(d) The examiner should state what impact, if any, the Veteran's left ankle disability has on his employment and daily living. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

(a) Set forth all current complaints, findings and diagnoses pertaining to any low back disability. 

(b) Provide ranges of motion of the low back in degrees. 

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of the degree of additional range of motion loss.

(d) The examiner should state whether the low back disability results in any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  If so, the examiner should state the total duration of incapacitating episodes in the previous year.

(e) The examiner should state whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f) The examiner should state what impact, if any, the Veteran's low back disability has on his employment and daily living. 

5.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current right shoulder disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

(a) The examiner should diagnose all right shoulder disabilities found.

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder was incurred during the Veteran's service, to include as due to numerous parachute jumps and parachute landing falls during service. 

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is proximately due to or the result of any service-connected disability, to include the cervical spine disability.

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is aggravated by any service-connected disability, to include the cervical spine disability.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


